Citation Nr: 1524863	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-01 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left leg disability, claimed as secondary to a back disability.

3.  Entitlement to service connection for a left hip disability, claimed as secondary to a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This matter was previously before the Board in September 2012, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's September 2012 remand order directed the AOJ to schedule the Veteran for an examination to assist in substantiating his claim for service connection.  The Veteran failed to report for the scheduled examination.  

The Veteran failed to report for the examination; the notice of the examination was sent to the Veteran at an address in Russell, Kansas and was returned undeliverable.  A search was made by the originating agency for a new address and one was found in New Market, Tennessee.  Correspondence mailed to that address in February and March 2013 was not returned as undeliverable.  The Veteran was scheduled for another examination, but it appears that the Russell Kansas address was used and the notice of the examination and supplemental statement of the case (that also used the address in Russell, Kansas) were returned undeliverable.  The New Market, Tennessee, address appears to be the Veteran's last known address, as listed in the Veterans Benefits Management System (VBMS).  

Since there is evidence that the notice of examination and other documents may not have been sent to Veteran's last known address and it is otherwise unclear as to whether he received any notice of the examination, the Board must again remand this claim to ensure due process.  Cf. Kyhne v. Shinseki, 24 Vet App 228 (2011) (noting the presumption of regularity applies to notices of VA examinations, unless there is evidence to rebut the presumption).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of any in-service or post-service back disability, left leg disability and left hip disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  All notifications should be made to the New Market, Tennessee, address unless the originating agency learns of an updated address from the Veteran or his representative.  

2.  Ask the Veteran to advise whether any additional relevant records regarding back disability, left leg disability and/or left hip disability exist, after which appropriate efforts should be made to obtain the identified records.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature, onset and etiology of his claimed back disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner must provide the following opinions:  (1) what are the currently diagnosed lumbar spine disorders; 
(2) regarding each currently diagnosed lumbar spine disorder, is it the same disorder that was noted on service entrance, thoracic spine scoliosis, or related to that diagnosis; 
(3) for each currently diagnosed lumbar spine disorder that is the same as the scoliosis, is it at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by service; 
(4) regarding each currently diagnosed lumbar spine disorder that is not scoliosis or related to scoliosis, did that disorder clearly and unmistakably pre-exist service? 
(5) regarding each currently diagnosed lumbar spine disorder that clearly and unmistakably pre-existed service, was that disorder clearly and unmistakably aggravated by service?

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature, onset and etiology of his claimed left leg and left hip disabilities.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner must provide the following opinions:  (1) what are the currently diagnosed left leg and hip disorders; 
(2) is it at least as likely as not that any currently diagnosed left leg and left hip disorders are caused or aggravated by a back disability;
(3) is it at least as likely as not that any currently diagnosed left leg and left hip disorders are caused or aggravated by active service?  

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left leg and left hip disabilities present (i.e., a baseline) before the onset of the aggravation. 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's competent account of symptomatology and the service treatment records. 

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

